Citation Nr: 1431368	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, under the Montgomery GI Bill (MGIB) beyond June 11, 2007.


REPRESENTATIVE

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims folder.

By way of background, the Veteran's claim was initially remanded for further evidentiary development in September 2009, January 2011, October 2011, and December 2013.  Because the benefit sought remains denied, the claim is now again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran served on active duty from June 1989 to June 1997, so his delimiting period for the use of Chapter 30 educational assistance benefits ended on June 11, 2007.

2.  The record does not reflect the Veteran had 90 days or more of continuous active service subsequent to June 1997. 

3.  The Veteran submitted a timely request for extension of eligibility for educational assistance under 38 U.S.C.A. Chapter 30 within one year of the expiration of his delimiting date. 

4.  The Veteran was not prevented from beginning or continuing a program of education due to his own physical or mental disabilities during the original eligibility period.


CONCLUSION OF LAW

The criteria for a delimiting date beyond June 11, 2007, for the Veteran to receive Chapter 30 educational assistance benefits under the MGIB are not met.  38 U.S.C.A. § 3031 (West 2002& Supp. 2013); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006). 

Nonetheless, the Board points out that the Veteran was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in July 2008 responded to the arguments and assertions voiced in the Veteran's Notice of Disagreement, identified the evidence considered, and advised the Veteran of the reasons why the claim remained denied. 

The Board remanded this claim in September 2009, January 2011, October 2011, and December 2013 in attempts to obtain additional evidence in support of the Veteran's contentions.  The Board is satisfied that there has been compliance with its December 2013 remand directives as all pertinent evidence has now been associated with the Veteran's claims file.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran has been afforded a hearing before the Board, at which he provided testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the reasons why he had been unable to complete his course of training prior to the expiration of his 10-year eligibility period as defined by his delimiting date.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the Veteran, and that adjudication of the appeal at this point presents no risk of prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Applicable Legal Principles and Merits of the Claim

Generally, an individual may be entitled to educational assistance under Chapter 30 if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985 and continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002 & Supp. 2013); 38 C.F.R. § 21.7042 (2013).

Most individuals are entitled to 36 months of assistance.  38 C.F.R. § 21.7072(a).

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or service member beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7050(a).

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA shall grant an extension of the applicable delimiting period, provided: (1) the veteran applies for an extension with the time specified in 38 C.F.R. § 21.1033(c) as noted above; and, (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program was medically infeasible.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. § 21.7051(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is shown to have served on active duty from June 1989 to June 1997.  He accordingly meets the threshold requirement under 38 C.F.R. § 21.7042 for eligibility to participate in the MGIB.  His delimiting date is shown to be June 11, 2007, ten years after discharge from service.  38 C.F.R. § 21.7050.

The file does not show, and the Veteran has not asserted, that he had any periods of qualifying active duty after June 1997 that might extend his delimiting date.

The Veteran submitted the instant request for extension of delimiting date in January 2008, which is within one year from the time his eligibility ended.  His request for extension is accordingly timely under 38 C.F.R. § 21.1033(c).  The resolution of the appeal hinges on whether the veteran was prevented from initiating or completing the chosen program of education because of a mental or physical disability.  38 C.F.R. § 21.7051(a)(2).

The Veteran is seeking an extension of delimiting date because he reports that his service-connected psychiatric disorder, dysthymic disorder with anxiety disorder, precluded him from completing his education before the expiration of this date.  

For the reasons that follow, the Board finds that the Veteran was not prevented from initiating or completing the education program during the original period due to physical or mental disability and, therefore, an extension of the delimiting date for MGIB education benefits beyond June 11, 2007 is not warranted.

On his April 1997 separation examination, the Veteran indicated that he felt worried and depressed most of the time, but he was not suicidal.  There was no additional treatment for a mental health disorder during his military service.  

Following his separation from service, the evidence of record includes extensive VA and private treatment records detailing his mental health treatment since 2001.  Neuropsychological testing in 2004, revealed there was no evidence of a memory disorder, and complex problem solving was within age level expectations, although attention and concentration were impaired secondary to moderate levels of depressed and anxious mood.  An August 2008 VA treatment record shows the Veteran was assigned a GAF score of 65, which is indicative of mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships, was assigned.  Thereafter, a June 2010 letter from a physician indicated that the Veteran was not considered disabled.  

In August 2011, in connection with the Veteran's claim of entitlement to service connection for his psychiatric disorder, he underwent a VA psychiatric examination.  At that time, the Veteran reported that he tried to go back to school after the military but had difficulty remembering things.  Since his separation from service, he has worked at Carmax.  He stated he has worked there for 14 years and works in management.  He also denied problems getting along with coworkers or supervisors.  During the mental evaluation, the examiner noted that the Veteran was unable to accurately complete the serial sevens or threes task, and he was only able to recall one out of three words he was asked to remember, plus one more, with a cue, on a delayed memory task.  Therefore, the examiner stated that given his age and education, his performance on these two Mini Mental Status Exam tasks would suggest possible problems with memory and concentration.  Ultimately, the examiner concluded that the Veteran's depression and anxiety began during service and in reaction to physical health issues.

In May 2013, a VA psychologist was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disability precluded him from enrolling or completing his college coursework prior to July 2007, meaning that completion of such coursework was medically infeasible.  The VA examiner reviewed the private and VA treatment records.  She noted the 2004 neuropsychological testing that showed no evidence of a memory disorder and determined that he could be expected to be capable of retaining information and engaging in classwork consistent with others at that time.  Further, she noted that his GAF score in 2008 was 65, indicating only mild symptoms of dysthymia.  The examiner also noted that prior to June 2007, the Veteran maintained fulltime employment with no decreases in performance and engaged in regular social activities.  Therefore, she concluded that it is likely that he could have successfully completed college coursework.  

The Board finds the above evidence inadequate to warrant a finding of disability preventing pursuit of an educational program beyond June 11, 2007.  An extension due to disability requires "medical evidence" to establish that an education program was "medically infeasible."  38 C.F.R. § 21.7051(a)(2).  Although the Veteran has consistently maintained, including during his May 2009 Travel Board hearing, he was unable to complete his education due to his mental health disability, he is not a qualified expert on the subject, as he lacks any specialized education, training, or experience in medicine to provide an opinion of this sort.  As such, his contentions are not probative.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 .







ORDER

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB beyond June 11, 2007, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


